PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea to violations of article XI, rule 11.13(6)(c) of the Integration Rule of The Florida Bar and Disciplinary Rules 6-101(A)(3), 7-102(A)(5), and 7-102(A)(8) of the Code of Professional Responsibility of The Florida Bar. We approve the Petition, and we hereby reprimand respondent, John B. Fas-sett, II, for these violations. Respondent’s designation in wills, estates and estate planning is hereby suspended for a period of one year from the entry of this opinion. The publication of this opinion in Southern Reporter shall serve as Respondent’s public reprimand. Costs in the amount of $361.25 are hereby taxed against the Respondent.
It is so ordered.
ADKINS, Acting C. J., and BOYD, OVERTON, ALDERMAN and MCDONALD, JJ., concur.